Title: From Thomas Jefferson to Edmund Bacon, 8 December 1806
From: Jefferson, Thomas
To: Bacon, Edmund


                        
                            Sir
                            
                            Washington Dec. 8. 06.
                        
                        I inclose you 700. Dollars, of which be pleased to pay to James Walker 100. D. John Perry 100 D. Wm. Maddox
                            50. D. and there will remain 450. D. for your corn, fodder & pork, which you must pay out as you find most necessary,
                            & let me know what will then remain due for these articles & it shall be remitted about this time next month. after
                            getting all the coal wood you can on the Meadow branch I should think it most convenient to get the rest on the high
                            mountain as near the Thoroughfare as you can. I think there is a great deal of fallen chesnut on that mountain which will
                            make better coal than the green wood. there is a good deal also within the inclosure of the house at Monticello on the
                            North side of the hill. we must use a good deal of economy in our wood, never putting down new where we can made the old
                            do. I should think you might get the rails for the upper end of your long fence on the high mountain also. about 2. or 300.
                            yds above the Thoroughfare gate there is, left hand roundabout road; pursuing that there is a 2d. left hand going to the
                            Secretary’s ford, which is to be avoided, still pursuing the road on the level to a 3d. left hand which descends to the Stone spring, and from that goes on to the new road. In this way rails
                            may be carried from the high mountain. Accept my best wishes
                        
                            Th: Jefferson
                            
                        
                    